Citation Nr: 0308997	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  95-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue.

2.  Entitlement to service connection for disability 
manifested by sleep loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These issues presented were remanded by the Board in 
August 2002 in order to schedule the veteran for a 
videoconference hearing.  However, the veteran failed to 
appear at his scheduled hearing, and has not requested a 
rescheduling.  

Although the veteran's appeal also originally included the 
issues of entitlement to service connection for residuals of 
a fractured left middle finger, claimed as left index finger, 
and residuals of a jaw injury, claimed as jaw injury with 
multiple teeth involvement, these issues were granted in the 
October 2000 rating decision and are therefore no longer in 
appellate status.  


REMAND

The evidence in the present case clearly shows that the 
veteran has consistently reported fatigue and difficulty 
sleeping.  The Board notes that both fatigue and sleep 
disturbances are listed as manifestations of an undiagnosed 
illness under 38 C.F.R. § 3.317(b) (2002).  Chronic fatigue 
syndrome was recently added to the list.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-1-3, 115 Stat. 976 (2001).  The veteran had active duty 
service in the Southwest Asia theater of operations from 
January 1991 to May 1991.  

A VA examination was conducted in December 2001.  The 
examiner found that the criteria for a diagnosis of chronic 
fatigue syndrome were not met at that time.  The examiner 
did, however, diagnose chronic insomnia with residual 
fatigue, sleep loss and varying sleeping habit patterns.  
Although there is some reference in the medical records to 
low back pain as a cause of the sleep problems, it is not 
clear what the sleep problems are actually attributable to.  
While the examiner made a statement to the effect that the 
sleep problems and fatigue were not due to an undiagnosed 
illness, it was not indicated what they were attributable to.  
Again, both fatigue and sleep disturbances are recognized by 
regulation as manifestations of an undiagnosed illness.  
Under the circumstances, the Board believes that additional 
development of the medical evidence is necessary to allow for 
informed appellate review. 

The Board also notes that the record does not clearly show 
that the veteran has been advised of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action to 
furnish the veteran with all required notice of VCAA should 
also be accomplished by the RO. 

At this point the Board points out that during the recent 
past the Board has been attempting to develop the evidence 
and ensure compliance with VCAA at the Board level pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  However, this regulation 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  This Federal 
Circuit decision also invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
which allowed the Board to furnish notice of VCAA provisions.  
In view of the Federal Circuit's holdings, it now appears 
that these matters must be returned to the RO for remedial 
action.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The veteran should be scheduled for 
an appropriate special VA examination to 
ascertain the nature and etiology of his 
fatigue and sleep disturbance complaints.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  All clinical and special 
test findings should be clearly reported.  
After reviewing the record and examining 
the veteran, the examiner should respond 
to the following:
	a)  Have the criteria for a 
diagnosis of chronic fatigue syndrome 
been met?
	b)  If not, what are the veteran's 
fatigue and sleep disturbances due to?  
Can they be attributed to a known medical 
diagnosis or diagnoses?  If so, which 
known medical diagnosis or diagnoses?  If 
the examiner cannot determine the cause 
of the veteran's fatigue and sleep 
disturbances, he or she should so state.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


